PER CURIAM.
We affirm because the aggravated battery charge was not erroneously reclassified. See Lareau v. State, 573 So.2d 813, 815 (Fla.1991) (aggravated battery causing great bodily harm and involving the use of a deadly weapon can be enhanced to a first degree felony).
Additionally, the scoring of victim injury is within the sound discretion of the trial court. See Kelly v. State, 701 So.2d 1253 (Fla. 5th DCA 1997). In this case, the trial court’s determination that the victim’s injury was severe is supported by the record. See Hall v. State, 598 So.2d 230, 231 (Fla. 2d DCA 1992).
Affirmed.